                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                      EASTERN DIVISION AT COLUMBUS

PARIS R. BOONE,

                        Petitioner,              :   Case No. 2:17-cv-332

        - vs -                                       District Judge Algenon L. Marbley
                                                     Magistrate Judge Michael R. Merz

ALAN J. LAZAROFF, Warden,
 Mansfield Correctional Institution
                                                 :
                        Respondent.


                       REPORT AND RECOMMENDATIONS


        This is an action for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner was

convicted in the Common Pleas Court of Franklin County on January 27, 2014, and sentenced to

thirty-seven years to life in prison on one count of aggravated burglary in violation of Ohio Rev.

Code § 2911.11, with firearm specification; three counts of aggravated robbery in violation of

Ohio Revised Code § 2911.01, with firearm specifications; two counts of aggravated murder in

violation of Ohio Revised Code § 2903.01, with firearm specifications; and two counts of

attempted murder in violation of Ohio Revised Code § 2903.02, with firearm specifications

(Petition, ECF No. 1, PageID 1).

        Represented by counsel from the Ohio Public Defender Office, Boone pleads one ground

for relief:

                 Ground One: A courtroom is unconstitutionally closed when some
                 members of the public are excluded without adequate justification.
                 Waller v. Georgia, 467 U.S. 39; Press-Enterprise Company v.
                 Superior Court of California, 464 U.S. 501.


                                                 1
Supporting Facts: Paris R. Boone and Vincent White were tried
together on a series of charges related to the shooting of four men at
a known drug house. State v. Boone, No. 14AP-87, 2015 Ohio App.
LEXIS 2545, *1-4. (Ohio Ct. App.). Before the trial began, the court
ordered additional security measures because of “the possibility of
trying to hijack the courtroom.” Tr. 45. This “possibility” was made
known to the trial court through conversations with the sheriff’s
office. Tr. 45-46. The sheriff’s office was made aware of the alleged
hijacking by an unidentified “witness.” Tr. 45.

No hearing took place before the measures were implemented.
Boone at *9. No witnesses were called and no statements were made
under oath regarding the alleged informant. Tr. 45-55. Instead, the
intended security measures were explained to trial counsel and the
defendants while they waited for the jurors to arrive.
Tr. 45.

To justify the extensive security measures, the trial court noted that
Mr. Boone and Mr. White “don’t get along safely with other people
that are in the jail.” Tr. 48. And it pointed to two additional
considerations: a previous incident in Cincinnati the week before
where a defendant “got nearly beat to death in open court”; and the
court’s desire not to be “on the front page of Facebook for the next
year because something happened in my courtroom.” Tr. 47.

Because of its concerns, the trial court effected the following
precautions:

   Mr. Boone and Mr. White would be shackled together at the
    defense table;

   Mr. Boone would be forced to wear a stun belt throughout the
    trial;

   extra “handpicked” security guards would be placed in the
    courtroom;

   the front rows of the courtroom behind each table would remain
    empty; and

   every attendee would be checked in, a warrant check would be
    run, and individuals with warrants would be arrested.


Tr. 45-55, 435, 537.



                                  2
                 Mr. Boone’s trial counsel objected. Tr. 50. He objected to the use of
                 the stun belt for health reasons1; Mr. White was not required to wear
                 a stun belt because of health reasons. Tr. 50-51. The court overruled
                 the objection. Tr. 52-53.

                 After four days without incident, Mr. Boone’s trial counsel renewed
                 his objection to the stun belt. Tr. 430. He expressed concern that it
                 was “unnecessary” and that it was leading to “a potential of building
                 prejudice and bias against my client.” Tr. 435. Specifically, he
                 pointed to the fact that Mr. Boone had asthma and it was exacerbated
                 by the stun belt’s restrictiveness. Tr. 430-431. It resulted in so much
                 distress during a key witness’s testimony that Mr. Boone needed his
                 inhaler. Tr. 435. Trial counsel argued that Mr. Boone had appeared
                 uncomfortable and nervous as a result of the stun belt, which “could
                 have an effect on the jury.” Tr.435.

                 After the judge stepped off the bench, trial counsel described on the
                 record the effects of the screening and security procedures in place:

                       First of all, my people that are here to support my client
                       have been prohibited from coming in the courtroom by
                       being merely minutes late, and they’re not allowed to come
                       and go. The prosecutor’s witnesses are allowed to come
                       and go. The victim’s advocate has come and gone
                       repeatedly throughout these proceedings. The Court has
                       apparently called for S.W.A.T. teams here and has put
                       crime scene tape all over the courtroom, which tends to bias
                       the jury against my client. There’s been a plethora—and I
                       do mean a plethora—of law enforcement here.

                 Tr. 430, 434-435.

                 These specific concerns were never addressed on the record by the
                 trial court or the State. The trial court overruled the renewed
                 objection regarding the stun belt. Tr. 533. The court elevated the
                 “possibility of a hijacking” into “a conspiracy to basically hijack my
                 courtroom,” so it was unwilling to “take any chances.” The court
                 declined to remove the stun belt, but did note that law enforcement
                 had loosened it. Tr. 533. This brought with it the added risk that, if
                 activated, it would burn Mr. Boone. Tr. 533.

                 Ultimately, Mr. Boone was found guilty of aggravated burglary,
                 aggravated robbery, aggravated murder, murder, attempted murder,
                 and felonious assault. He timely appealed to the Tenth District Court

1
  Both here, in the Return, and in the Traverse, the parties advert to objections made to the stun belt, whichwas an
issue on appeal. However, no habeas relief is sought related to the stun belt.

                                                         3
                 of Appeals for Franklin County on multiple grounds, including the
                 denial of his right to a public trial. Boone at *4-7. The Tenth District
                 overruled all of Mr. Boone’s assignments of error. Id. at *32. It held
                 that because the screening procedures did not constitute a closure of
                 the courtroom, there was no error in the court’s failure to have a
                 hearing or make the requisite findings. Id. at *10-12. It did not
                 address trial counsel’s statements that Mr. Boone’s supporters were
                 prevented from coming in if they were late and that their exit would
                 bar reentry.

(Petition, ECF No. 1, PageID 15-17.)



                                                 Analysis


        Paris Boone was indicted by a Franklin County grand jury August 30, 2012. After

conviction by a jury at trial, Boone appealed to the Tenth District Court of Appeals which affirmed.

State v. Boone, 10th Dist. Franklin No. 14AP-87, 2015-Ohio-2648 (Jun. 30, 2015), appellate

jurisdiction declined, 144 Ohio St. 3d 1459 (2016). Boone timely filed his Petition here on April

19, 2017 (ECF No. 1).

        On direct appeal, Boone raised as his Fifth Assignment of Error: “The trial court denied

appellant his right to a public trial as guaranteed by the Sixth Amendment of the United States

Constitution and Article I, Sections 10 and 16 of the Ohio Constitution by closing the courtroom.”

Boone, 2015-Ohio-2648, ¶ 10. It is the federal portion of this Assignment of Error that Boone

presents to this Court in his Ground for Relief2.

        Respondent Warden raises no affirmative defenses, conceding that Boone has preserved




2
 Federal habeas corpus is available only to correct federal constitutional violations. 28 U.S.C. § 2254(a); Wilson v.
Corcoran, 562 U.S. 1 (2010); Lewis v. Jeffers, 497 U.S. 764, 780 (1990); Smith v. Phillips, 455 U.S. 209 (1982),
Barclay v. Florida, 463 U.S. 939 (1983). Boone does not purport to present an Ohio constitutional question to this
Court.

                                                         4
this claim for habeas corpus consideration on the merits (Return of Writ, ECF No. 6, PageID 34-

35). However, the Warden urges this Court to defer to the decision on this claim made by the

Tenth District Court of Appeals. That court decided the Fifth Assignment of Error in conjunction

with the First (which concerned use of a stun belt and shackles) as follows:

               A. Boone’s First and Fifth Assignments of Error—Court
               Security Concerns

               {¶ 12} Because these two assignments of error address the trial
               court’s procedures to ensure the security of the courtroom, we will
               consider them together.


               1. Shackles and Stun Belt

               {¶ 13} At the beginning of trial, the trial court addressed the issue of
               courtroom security due to concerns raised by courtroom deputies.
               Specifically, the trial court noted that an unidentified witness told
               deputies that White and Boone had discussed “trying to hijack the
               courtroom.” (Tr. 45.) Corporal Davis also described their
               disciplinary records while in custody, which included violent
               conduct that caused both White and Boone to be placed in
               administrative segregation lockdown. Corporal Davis requested that
               White and Boone wear handcuffs, leg irons, and a belly chain while
               in the courtroom. The deputies used these restraints to secure the
               men when they were being moved. (Tr. 48.) Ultimately, the trial
               court ordered both White and Boone shackled together underneath
               the table so that the jury would not see the shackles. He also ordered
               Boone to wear a stun belt. Boone's trial counsel objected to the use
               of the stun belt for health reasons. The trial court overruled the
               objection. The trial court did not require either White or Boone to
               wear handcuffs.

               ***

               {¶ 18} Here, even without a hearing, the trial court’s reasons for
               imposing restraints are clear from the record. The trial court was
               informed of threats the defendants allegedly made about taking over
               the courtroom during the trial. A deputy also informed the trial court
               that the defendants had a poor behavioral record while in custody
               causing them to be placed in administrative segregation.
               Additionally, there appears to have been an incident between Boone
               and some spectators during which Boone exchanged words with a

                                                  5
deputy and did not comply with the deputy’s order. In light of the
circumstances facing the trial court, we cannot say that it abused its
discretion in requiring Boone to wear shackles and a stun belt. A
trial court need not sit by helplessly waiting for a defendant to
commit a violent or disruptive act in the courtroom before being
cloaked with the power to invoke extra security measures. Franklin
at ¶ 79, citing Loux v. United States, 389 F.2d 911, 919-20 (C.A.9,
1968).

{¶ 19} Additionally, the trial court exercised its own discretion in
determining the least restrictive form of security procedures that
would be most appropriate. While the deputy asked for additional
steps, the trial court did not agree and refused to order Boone to wear
handcuffs. Instead, the trial court ordered shackles and a stun belt
and additional security procedures to deal with spectators. Thus, the
trial court exercised it own discretion in this regard. Jackson at ¶
158.

2. The “Closing” of the Courtroom

{¶ 20} The trial court also stated that an unnamed witness indicated
that White and Boone planned to have the courtroom hijacked by
outsiders. (Tr. 52.) As a result, the trial court ordered the courtroom
deputies to address anyone who came into the courtroom and,
apparently, to run warrant checks to determine if anyone had
outstanding arrest warrants. Those with warrants would be arrested.
During the trial, Boone’s trial counsel proffered that Boone's
supporters were prohibited from coming in the courtroom if they
were late and that they could not come and go as the state’s
witnesses could. Boone now complains that this amounted to a
closure of the courtroom that violated his right to a public trial. We
disagree.

{¶ 21} The right to a public trial is a fundamental constitutional
guarantee under the Sixth Amendment to the United States
Constitution and Ohio Constitution, Article I, Section 10. State v.
Drummond, 111 Ohio St.3d 14, 2006-Ohio-5084, ¶ 49-50, 854
N.E.2d 1038, citing State v. Lane, 60 Ohio St.2d 112, 119, 397
N.E.2d 1338 (1979). This guarantee is a “cornerstone of our
democracy which should not be circumvented unless there are
extreme overriding circumstances.” Id.

{¶ 22} The trial court’s actions in dealing with spectators did not
amount to a closing of the courtroom for purposes of a public trial
analysis. State v. Conway, 108 Ohio St.3d 214, 2006-Ohio-791, ¶
100-01, 842 N.E.2d 996. Although Boone claims that his supporters

                                  6
                    were not allowed in the courtroom, the record simply does not
                    support his claim. The courtroom is not closed even though some
                    spectators may choose not to enter because of fear they might be
                    arrested on an outstanding warrant. Accordingly, because the trial
                    court did not close the courtroom, the trial court did not violate
                    Boone's right to a public trial.

                    {¶ 23} The trial court’s procedures to ensure the safety and security
                    of the courtroom and the people inside it were not an abuse of
                    discretion. Accordingly, we overrule Boone’s first and fifth
                    assignment of error.


State v. Boone, supra.

           When a state court decides on the merits a federal constitutional claim later presented to a

federal habeas court, the federal court must defer to the state court decision unless that decision is

contrary to or an objectively unreasonable application of clearly established precedent of the

United States Supreme Court. 28 U.S.C. § 2254(d)(1); Harrington v. Richter, 562 U.S. 86, 100

(2011); Brown v. Payton, 544 U.S. 133, 140 (2005); Bell v. Cone, 535 U.S. 685, 693-94 (2002);

Williams (Terry) v. Taylor, 529 U.S. 362, 379 (2000). Deference is also due under 28 U.S.C. §

2254(d)(2) unless the state court decision was based on an unreasonable determination of the facts

in light of the evidence presented in the State court proceedings.

           Petitioner argues that “clearly established law under the [AEDPA3] encompasses more than

just bright-line rules laid down by the Court. It also clearly includes legal principles and standards

enunciated in the Court’s decisions.” (Traverse, ECF No. 10, PageID 1479 (alterations in original),

quoting Goff v. Bagley, 601 F.3d 445, 456 (6th Cir. 2010) (Moore, J.). In Goff, a capital case, Judge

Moore was in turn quoting from Taylor v. Withrow, 288 F.3d 846, 850 (6th Cir. 2002) (Merritt, J.).

In Taylor Judge Merritt explained “clearly established”:

                    The [AEDPA] sets a higher hurdle for those seeking habeas than
                    before, but it does not require that the Supreme Court must have
3
    The Antiterrorism and Effective Death Penalty Act of 1996, Pub . L. 104-132, 110 Stat. 1214

                                                          7
              previously decided the very case that a lower court has before it. In
              Williams v. Taylor, the Supreme Court warned that “clearly
              established Federal law, as determined by the Supreme Court” refers
              to Supreme Court decisions, not those of lower federal courts, and
              “refers to the holdings, as opposed to the dicta, of [the] Court's
              decisions as of the time of the relevant state-court decision.” 529
              U.S. 362, 412, 120 S. Ct. 1495, 146 L. Ed. 2d 389 (2000); see also
              Brumley v. Wingard, 269 F.3d 629, 637-38 (6th Cir. 2001). At the
              same time, clearly established law under the Act encompasses more
              than just bright-line rules laid down by the Court. It also clearly
              includes legal principles and standards enunciated in the Court’s
              decisions. As the Court stated, a state court decision makes “an
              unreasonable application of this Court’s precedent” when the court
              “unreasonably extends a legal principle from our precedent to a new
              context where it should not apply . . . ” but, it is important to
              emphasize, the Court said at the same time that a lower court also
              errs when it “unreasonably refuses to extend that principle to a new
              context where it should apply.” Williams, 529 U.S. at 407 (emphasis
              added).

288 F.3d at 850-51. Judge Boggs concurred in the judgment but dissented from the majority’s

interpretation of “clearly established Federal law, as determined by the Supreme Court of the

United States,” noting

              The opinion does not cite, and I have been unable to find, any
              Supreme Court case holding that the right to present a defense
              includes a right to specific jury instructions at all, much less an
              instruction on any particular ground on which the criminal
              defendant has offered sufficient evidence to support a jury verdict.
              The opinion states that this proposition is a rare bird: a fundamental
              constitutional rule so unexceptional that it has never been drawn into
              question. This is probably true; however, we are not free to make
              our own constitutional adjudication. We must find that this
              fundamental constitutional rule has been clearly established by
              Supreme Court precedent. It has not been.

              This principle does not mean that we can never interpret the contours
              of a clearly established Supreme Court precedent, nor that the Court
              must have ruled on exactly this same set of facts. However, to
              interpret clearly established precedent as resting primarily on “the
              statement of broad principles and standards,” as our court states at
              page 9, would go too far. This is particularly true when our judgment
              is based on principles as broad as “our legal heritage” and “the right
              to present a meaningful defense.” (Page 9). At a high enough level

                                                8
                 of generality, virtually any result can be derived from principles as
                 broad as “due process” or “the rule of law.” If AEDPA is to have
                 any meaning, the phrase “clearly established precedent” must refer
                 to results that logically follow from a Supreme Court decision, not
                 simply holdings that are congruent with, or would be an appropriate
                 extension of, such precedent

Id. at 854-55.


       Since Goff and Taylor, the Supreme Court has been more explicit in its own interpretation

of “clearly established Federal law”: “We have explained that “‘clearly established Federal law’

for purposes of §2254(d)(1) includes only the holdings, as opposed to the dicta, of this Court’s

decisions.” Woods v. Donald, 575 U.S. ___, 135 S. Ct. 1372, 1376 (2015) (per curiam), reversing

Donald v. Rapelje, No. 12-2624, 580 F. App’x 277 (6th Cir. 2014), and quoting White v. Woodall,

572 U.S. ___, ___, 134 S. Ct. 1697, 1702, (2014). The Court continued “To satisfy this high bar,

a habeas petitioner is required to “show that the state court’s ruling on the claim being presented

in federal court was so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement.” Id., quoting

Harrington v. Richter, 562 U.S. 86, 103. To the extent Boone relies on language in Supreme Court

precedent which is broader than a holding, this Court is bound by the later narrower Supreme Court

interpretations.


Did the Trial Judge Here “Close” the Courtroom?


       Boone argues the trial court denied him a public trial when it had court personnel identify

persons seeking to enter the courtroom and arrest those persons who had an outstanding active

arrest warrant. He quotes from the trial judge’s comments supporting this action:

                 Well, guys, what was relayed to the sheriff’s department was you
                 guys were going to hijack the courtroom. Well, you can shake your

                                                  9
               head “no,” but I’d rather take the chance and make sure it’s fair.
               After what happened in Cincinnati last week when one of the
               Defendants got nearly beat to death in open court, we’re being a
               little cautious, okay?

               Now we’re going to leave the front rows empty and basically
               everyone will be checked coming in, okay?

               ***

               I want you guys to get a fair trial, but, on the other hand, I’m not
               going to be on the front page of Facebook for the next year because
               something happened in my courtroom, okay?


(State Court Record, ECF No. 6-2, PageID 399-400).

               My issue isn’t necessarily with them. My issue is the outer audience,
               a control thing. The way it was described to me was that there was
               a pattern engaged into by them to have the courtroom hijacked by
               outsiders, okay? So I am not going to play with this. Everybody who
               comes into the courtroom will be addressed by my deputies. If they
               have warrants on them, they’ll be arrested, you know, because we
               can’t have people with warrants on.

Id. at PageID 405-06.


       The trial judge never held a hearing on the question of security measures to be taken, but

acted on information he received from the Sheriff’s office. Boone complains that the information

was not provided under oath, but there is no requirement that court security personnel provide

warnings under oath. The court of appeals made it clear that the judge did not accept carte blanche

all the recommendations security personnel made – Boone and his co-defendant White were not

handcuffed during trial despite a recommendation to that effect. Boone, 2015-Ohio-2648, ¶ 19.

       Since no hearing was held nor formal findings of fact made, the question is, as the Tenth

District framed it, whether what the trial judge did amounted to a closing of the courtroom for

Sixth Amendment public trial purposes.



                                                10
       Boone relies first on Waller v. Georgia (Traverse, ECF No. 10, PageID 1479, citing 467

U.S. 39 (1984)). In that case, the Supreme Court extended to suppression hearings the public trial

right explained earlier the same year in Press-Enterprise Co. v. Superior Court of California, 464

U.S. 501 (1984) (“Press-Enterprise I”). Georgia had sought to close the suppression hearing

because it needed to validate in the hearing evidence seized from wiretaps and that evidence “might

involve a reasonable expectation of privacy of persons other than the defendants.” 467 U.S. at 41.

On that basis, the suppression hearing was ordered “closed to all persons other than witnesses,

court personnel, the parties, and the lawyers.” Id. at 42.

       Noting that most of its open courtroom cases had been decided under the First Amendment,

the Court noted that the Sixth Amendment was also strongly implicated:

               “The requirement of a public trial is for the benefit of the accused;
               that the public may see he is fairly dealt with and not unjustly
               condemned, and that the presence of interested spectators may keep
               his triers keenly alive to a sense of their responsibility and to the
               importance of their functions. . . .”[Gannett Co., Inc. v. DePasquale,
               443 U.S. 368, 380 (1979) (internal quotation marks omitted)]
               (quoting In re Oliver, 333 U.S. 257, 270, n.25 (1948), in turn quoting
               1 T. Cooley, Constitutional Limitations 647 (8th ed. 1927)).

               In addition to ensuring that judge and prosecutor carry out their
               duties responsibly, a public trial encourages witnesses to come
               forward and discourages perjury. See In re Oliver, supra, at 270,
               n.24; Douglas v. Wainwright, 714 F.2d 1532, 1541 (11th Cir. 1983)
               . . .; United States ex rel. Bennett v. Rundle, 419 F.2d 599, 606 (3rd
               Cir. 1969).

Waller, 467 U.S. at 46. The Court agreed that those interests proffered by the State of Georgia

“may well justify closing portions of a suppression hearing to the public.” Id. at 48, citing Press-

Enterprise I, 464 U.S. at 511-12. However, the trial court had closed the entire seven-day hearing,

as opposed to the less than 2.5 hours devoted to playing tapes of the intercepted communications.

Id. at 42. In any event, there is no holding in Waller that excluding some identifiable portion of



                                                 11
the public from a trial amounts to a closing of the courtroom for purposes of public trial analysis

under the Sixth Amendment.

       In Press-Enterprise I, a newspaper moved to open voir dire in a capital rape-murder case

to the public and press. The trial court, with the concurrence of both the State and the defendant,

excluded the press from all but three days of a six-week voir dire in order to further candor by

prospective jurors. After trial, the newspaper sought release of the transcript of voir dire and the

judge declined, noting that some prospective jurors had revealed sensitive private information

during the examination. 464 U.S. at 511. The Court found this interest could be appropriate

accommodated by the less restrictive alternative of allowing jurors with sensitive information to

convey it to the court and counsel privately. Chief Justice Burger emphasized the public interest

in having the press and public present:

               “[The] circumstances under which the press and public can be
               barred from a criminal trial are limited; the State’s justification in
               denying access must be a weighty one. Where . . . the State attempts
               to deny the right of access in order to inhibit the disclosure of
               sensitive information, it must be shown that the denial is
               necessitated by a compelling governmental interest, and is narrowly
               tailored to serve that interest.”.

               The presumption of openness may be overcome only by an
               overriding interest based on findings that closure is essential to
               preserve higher values and is narrowly tailored to serve that interest.
               The interest is to be articulated along with findings specific enough
               that a reviewing court can determine whether the closure order was
               properly entered. We now turn to whether the presumption of
               openness has been rebutted in this case.

464 U.S. at 509-10, quoting Globe Newspaper Co. v. Superior Court for Norfolk Cnty., 457 U.S.

596, 606-07 (1982). As with Waller, there is no holding in Press-Enterpise I that excluding some

identifiable portion of the public from a trial, other than the press, amounts to a closing of the

courtroom for purposes of public trial analysis under the Sixth Amendment.



                                                 12
         Petitioner argues Press-Enterprise applies here because the opinion states: “The value of

openness lies in the fact that people not actually attending trials can have confidence that standards

of fairness are being observed; the sure knowledge that anyone is free to attend gives assurance

that established procedures are being followed and that deviations will become known.” (Traverse,

ECF No. 10, PageID 1480 (emphasis in original), quoting Press-Enterprise I, 464 U.S. at 508).

That language cannot be taken literally as the holding of the Court, because many people would

not be free to attend many trials. If, for example, Boone’s co-defendant had been convicted in a

separate trial4 and was already sentenced, he would not have been free to attend. More generally,

the word “anyone” includes people who would not be free to attend because they were

constitutionally restrained of their liberty, e.g., they had been arrested on an outstanding warrant

while attempting to attend.



Was this Particular “Closure” Justified?



         Petitioner acknowledges that some courtroom closures can be justified (Traverse, ECF No.

10, PageID 1481). He suggests applying the test explicated in Drummond v. Houk, 797 F.3d 400

(6th Cir. 2015). In that capital habeas corpus case, the trial court had closed the courtroom to the

public, except for the press, during the testimony of three prosecution witnesses. As justification,

                  The court explained that one spectator had been disrespectful to
                  deputies and to the court, that another had been charged with assault
                  on a peace officer after an altercation in the courthouse, that some
                  jurors or witnesses felt threatened by some of the spectators, and that
                  Drummond had approached the husband of a potential juror during
                  voir dire.



4
  An assignment of error on direct appeal was a claim of prejudicial joinder, so the possibility of a separate conviction
is not purely hypothetical.

                                                          13
Id. at 401. Judge Kethledge’s opinion in Drummond carefully distinguishes that case from Waller

and between full and partial closures:

               Unlike this case, Waller concerned a full, rather than partial, closure
               of the courtroom to the public. (By full closure we mean a closure
               where the entire public, including the media, is excluded from the
               courtroom.) But the Supreme Court began its analysis by stating a
               general rule that applies to any type of courtroom closure, to wit: a
               trial court must balance the interests for and against closure. See 467
               U.S. at 45. The Ohio courts reasonably (in the habeas sense) applied
               that general rule here: the trial court offered serious reasons for the
               closure and tailored its scope in rough proportion to them; and the
               Ohio Supreme Court affirmed the trial court’s decision in an opinion
               that—agree with it or not—was reasoned and coherent in its
               application of that general rule.

               But Waller also laid down a cluster of more-specific rules— “the
               party seeking to close the hearing must advance an overriding
               interest that is likely to be prejudiced, the closure must be no broader
               than necessary to protect that interest, the trial court must consider
               reasonable alternatives to closing the proceeding, and it must make
               findings adequate to support the closure”—that the Court held were
               applicable to the full-closure at issue there. 467 U.S. at 48.
               Drummond argues that the trial court violated those rules: in his
               view, the closure in his case was broader than strictly necessary, the
               court's findings in support of the closure were not as careful and
               detailed as they should have been, and the court did not make clear
               the extent to which it considered other alternatives.

               Drummond’s arguments are by no means frivolous, as our decision
               today in a direct-review case makes clear. See United States v.
               Simmons, 797 F.3d 409 (2015). But Drummond's case comes to us
               on habeas review rather than direct. Per the Supreme Court’s
               precedents, therefore, the relevant question is not whether we agree
               with Drummond’s arguments, but whether any “fairminded jurist”
               could disagree with them. Woodall, 134 S.Ct. at 1707. In answering
               that question, we can consider only the Supreme Court caselaw that
               was already on the books at the time of the Ohio Supreme Court’s
               decision here. See Williams v. Taylor, 529 U.S. 362, 412, 120 S. Ct.
               1495, 146 L. Ed. 2d 389 (2000). (We also note that, contrary to
               Drummond’s assertion otherwise, it is by no means clear that the
               Court's later decision in Presley v. Georgia, 558 U.S. 209, 130 S.
               Ct. 721, 175 L. Ed. 2d 675 (2010), involved only a partial closure.
               For in Presley the trial court excluded “the public” rather than only
               a part of it. Id. at 210.)

                                                 14
                   Drummond’s arguments are premised on the assertion that we
                   should extend Waller’s more specific rules—in their entirety, with
                   no alteration—from the full closure at issue there to the partial
                   closure at issue here. What was not obvious at the time of the Ohio
                   Supreme Court’s decision, however—and thus not clearly
                   established for purposes of the habeas statute—is whether and how
                   these more specific rules apply in cases, like this one, where some
                   spectators but not all are removed from the courtroom. The Supreme
                   Court's caselaw does not clearly establish, for example, whether in
                   such cases the trial court must identify an “overriding” interest
                   favoring closure, as in Waller, or instead only a “substantial”
                   interest, as some circuit courts have inferred, or perhaps even some
                   lesser interest. Likewise unclear—and thus not clearly established—
                   is whether the closure must be “narrowly tailored,” 467 U.S. at 45,
                   as the Court required in Waller, or whether in partial-closure cases
                   a somewhat looser cut will do. And on the procedural side, Waller
                   says the court must make “findings adequate to support the closure.”
                   Id. at 48. But “adequate” is a vague and therefore elastic term; and
                   for all the Ohio courts knew here, “adequate” might mean one thing
                   in full-closure cases, and a different and less rigorous thing when
                   the closure is only partial.

Id. at 402-03. Judge Kethledge cites United States v. Simmons, relied on by Petitioner5 as adopting

a stricter standard for exclusions from trial, but notes that it is a direct review case, where a lower

federal court is authorized to interpret the Constitution directly, as opposed to a habeas case, where

we must decide if the state court interpretation was objectively unreasonable.

          Petitioner argues that, assuming the Waller-Press-Enterprise I rules apply, the exclusion

of those with warrants was unreasonable. But Petitioner’s trial counsel himself provided an

observation that supports the exclusion. He claimed that Boone’s “supporters” were being

excluded (State Court Record, ECF No. 6-2, PageID 791-92). We have no data about the persons

excluded by the trial judge’s order. There is no record of who was deterred from trying to enter

by having a warrant outstanding or if anyone was actually arrested as part of the process. But if it

was in fact Boone’s “supporters” as his trial attorney asserted, that supports the trial judge’s


5
    Traverse, ECF No. 10, PageID 1482.

                                                   15
concern to prevent the presence of persons who might disrupt the proceedings, either by attempting

to “hijack” the courtroom or by juror or witness intimidation, surely a valid reason for excluding

spectators.



What Interests Are Sufficient to Justify a Closure?



       Again assuming the Waller-Press-Enterprise I rules apply, Boone argues that “a general

concern for safety and security would be insufficient to close a courtroom.” (Traverse, ECF No.

10, PageID 1482). That is certainly true. He acknowledges the trial judge acted as he did because

of a concern about a plan in this case to “hijack the courtroom.” Id. But he complains that the

reliability of the judge’s information was “never shown to be anything more than a jailhouse

rumor.” Id. On the contrary, it was shown to be a security risk that the Sheriff’s personnel took

seriously. Then Boone complains that the order was too broad because it

               [D]id not distinguish between warrants for dangerous crimes and
               warrants for minor traffic offenses. It did not distinguish between a
               failure to appear at a child-support hearing and a failure to appear at
               a sentencing for felonious assault. The relationship between
               warrants and threats to courtroom security was never explained or
               justified on the record. But even if that assertion had been made, it
               would have been easily rebutted.

Id. at PageID 1483. Boone then relies, id., on Justice Sotomayor’s observations in dissent about

the ubiquity of arrest warrants in Utah v. Strieff, 136 S. Ct. 2056:

               Outstanding warrants are surprisingly common. When a person with
               a traffic ticket misses a fine payment or court appearance, a court
               will issue a warrant. [citation omitted]. When a person on probation
               drinks alcohol or breaks curfew, a court will issue a warrant.
               [citation omitted]. The States and Federal Government maintain
               databases with over 7.8 million outstanding warrants, the vast
               majority of which appear to be for minor offenses.



                                                 16
Id. at 2068 (Sotomayor, J., dissenting). Perhaps from the vantage point of a Supreme Court Justice,

the vast majority of arrest warrants are for trivial matters. A trial court judge trying to use

probation to restore someone to sobriety probably has a different perspective on the driving under

the influence defendant who drinks despite a contrary condition of probation. A single mother

with young children has no way besides an arrest warrant to make a deadbeat dad pay up on support

Be that as it may, one ineluctable fact distinguishes every person who has an outstanding arrest

warrant from every person who does not: judges issue warrants only upon finding probable cause

to believe an offense has been committed.6 No public interest is served by commanding that

persons with outstanding warrants be allowed to attend murder trials without first clearing the

warrant. Nor does a criminal defendant have any protectible interest in having his “supporters”

who have outstanding warrants attend his trial without clearing the warrants.

        There is no holding of the Supreme Court that a judge may not bar from the courtroom

persons with outstanding arrest warrants. Therefore, the trial judge here was not required by the

Constitution to restrict his order to persons with arrest warrants for violent offenses or indeed with

prior records for disrupting court proceedings.



Conclusion



        The decision of the Tenth District Court of Appeals is neither contrary to nor an objectively

unreasonable application of clearly established Federal law as embodied in relevant Supreme

Court precedent, particularly Waller and Press-Enterprise I. To obtain an extension of that

precedent to the partial exclusion that was ordered here, Boone would have been better advised to


6
  Judges who issue warrants without making such a finding have, of course, violated their oath to support and defend
the Fourth Amendment.

                                                        17
seek certiorari when the Supreme Court of Ohio declined review. But habeas corpus is not the

proper forum in which to obtain extensions of constitutional precedent. Instead, the state courts’

decision must be measured against Supreme Court case law at the time the state courts decided the

case.

        It is therefore respectfully recommended that the Petition be dismissed with prejudice.

Because Boone has not cited any jurist who has reached a contrary conclusion, he should be denied

a certificate of appealability. However, given the stature of the Ohio Public Defender as an

institutional litigator, any appeal should be permitted to proceed in forma pauperis.

March 28, 2019.

                                                                 s/ Michael R. Merz
                                                                United States Magistrate Judge




                            NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Such objections shall specify the portions of the Report objected to and
shall be accompanied by a memorandum of law in support of the objections. If the Report and
Recommendations are based in whole or in part upon matters occurring of record at an oral hearing,
the objecting party shall promptly arrange for the transcription of the record, or such portions of it
as all parties may agree upon or the Magistrate Judge deems sufficient, unless the assigned District
Judge otherwise directs. A party may respond to another party=s objections within fourteen days
after being served with a copy thereof. Failure to make objections in accordance with this
procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United
States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).




                                                 18
